Oliver, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, subject to tbe approval of tbe Court, as follows:
1. That tbe instant merchandise consists of certain table tennis balls imported from Japan.
2. That the market value or tbe price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which imported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is $1.53 per gross, net packed, ex factory.
3. That there was no higher foreign value.
4. That the instant appeal for reappraisement may be submitted upon this stipulation.
Ou tbe agreed facts, I find that the proper basis for appraisement of the table tennis balls in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and hold that such statutory value therefor is $1.53 per gross, net packed, ex-factory.
Judgment will be rendered accordingly.